Order filed October 26, 2015.




                                            In The
                                  Court of Appeals
                                        For The
                             First District of Texas
                                      ____________

                                  NO. 01-15-00474-CR

                               ADRIAN LOBE, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 240th District Court
                              Fort Bend County, Texas
                          Trial Court Case 11-DCR-058553


                                            ORDER
       The reporter’s record in this case was due July 13, 2015. See Tex. R. App. P.
35.1. On August 26, 2015, Liz Wittu, the official court reporter, filed a request for an
extension until September 25, 2015. As of today, the reporter’s record has not been filed
and, because the requested date has passed, we deny this request as moot. No further
request for an extension of time to file the record has been filed. Because the reporter’s
record has not been filed timely, we issue the following order.

       We order Liz Wittu, the official court reporter, to file the record in this appeal,
within 20 days of the date of this order.
/s/ Harvey Brown
  Acting individually